COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Fitzpatrick
Argued at Richmond, Virginia


JESSIE LEE BLACKWELL, s/k/a
 JESSE LEE BLACKWELL

v.        Record No. 1992-94-2        MEMORANDUM OPINION *
                                  BY JUDGE SAM W. COLEMAN III
COMMONWEALTH OF VIRGINIA               JANUARY 23, 1996


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    William R. Shelton, Judge
          A.R. Bowles, IV (Bowles and Bowles, on brief),
          for appellant.

          Steven A. Witmer, Assistant Attorney General
          (James S. Gilmore, III, Attorney General;
          Robert B. Condon, Assistant Attorney General,
          on brief), for appellee.



     Jessie Lee Blackwell was convicted in a bench trial of

statutory burglary.    Blackwell contends that the evidence was

insufficient to sustain the conviction.   Because the defendant

failed to preserve the sufficiency of the evidence issue for

appeal in accordance with Rule 5A:18, we do not address the

merits of the issue.   Accordingly, we affirm the conviction.

     At the close of the Commonwealth's case, counsel for the

codefendant moved to "strike all the evidence," and counsel for

the defendant adopted this motion on behalf of the defendant.

The trial court overruled the motion with respect to the breaking

and entering charge.

     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     Each defendant testified on his own behalf, but neither

renewed the motion to strike at the conclusion of the case.

However, counsel for the codefendant, arguing that the evidence

did not show that the codefendant had any knowledge of the stolen

check, moved "the Court to set aside its decision and consider

the evidence as to [the codefendant]."   Counsel for the defendant

did not adopt this motion or make a separate motion to set aside

the verdict.
     "[W]hen a defendant elects to present evidence on his

behalf, he waives the right to stand on his motion to strike the

evidence made at the conclusion of the Commonwealth's case."

McQuinn v. Commonwealth, 20 Va. App. 753, 755, 460 S.E.2d 624,

625 (1995) (en banc) (quoting White v. Commonwealth, 3 Va. App.
231, 233, 348 S.E.2d 866, 867 (1986)).   Here, the defendant took

the stand on his own behalf.   He did not move or renew the motion

to strike the evidence at the conclusion of the case or argue

that the evidence was insufficient as to the statutory burglary

charge, see Lewis v. Commonwealth, 8 Va. App. 574, 383 S.E.2d 736
(1989), or join in or adopt the codefendant's motion to set aside

the verdict.   Accordingly, the defendant failed to preserve the

sufficiency of the evidence question for appeal.

     Rule 5A:18 shall not bar consideration of an issue on appeal

"for good cause shown or to enable [this Court] to attain the

ends of justice."   Rule 5A:18.   In the present case, no good

cause has been shown that prevented the defendant from moving to



                                  -2-
strike the evidence at the conclusion of his case, or from moving

to set aside the verdict.   Moreover, we do not find it necessary

to consider the issue in order to attain the ends of justice.

See McQuinn, 20 Va. App. at 755, 460 S.E.2d at 625.

     We affirm the defendant's conviction.

                                                         Affirmed.




                                -3-